Case 1:21-cv-02186-JPH-MPB Document 1 Filed 08/04/21 Page 1 of 5 PageID #: 1




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

 Jonathan Diaz,

         Plaintiff,

 v.                                                        Cause No. 1:21-CV-2186

 Mi Rancho Bravo, LLC,

         Defendant.

C O M P L A I N T FOR D A M A G ES A N D REQ U E ST FO R J U RY T RI A L

      Mr. Diaz is suing Mi Rancho Bravo for failure to pay minimum wages and overtime

wages as required by the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. This lawsuit is

properly venued in the Southern District of Indiana under 29 U.S.C. § 1391(b)(1) and (2). This

Court has subject-matter jurisdiction over Mr. Diaz’s FLSA claim under 28 U.S.C. § 1331. Mr.

Diaz seeks all available legal and equitable relief and respectfully requests a trial by jury.

                                                       Respectfully submitted,

                                                       /s/ Benjamin C. Ellis
                                                       Benjamin C. Ellis
                                                       HKM Employment Attorneys LLP
                                                       320 N. Meridian St., Ste. 615
                                                       Indianapolis, IN 46204
                                                       P/F     | (317) 824-9747
                                                       Email | bellis@hkm.com
Case 1:21-cv-02186-JPH-MPB Document 1 Filed 08/04/21 Page 2 of 5 PageID #: 2




   1.   I N T R O DU C T IO N

              From June 2018, until he quit in April 2021, Mi Rancho Bravo

        never paid Jonathan Diaz. It failed to pay the $2.13 hourly minimum wage

        due to him as a tipped employee. And it failed to pay the $5.76 hourly

        overtime wage due to him for hours worked over 40 in a week. If not for

        the generosity of Mi Rancho Bravo’s patrons, Mr. Diaz would not have

        been paid at all.

              Mr. Diaz now seeks all available relief for Mi Rancho Bravo’s

        violations of the Fair Labor Standards Act.


   2.   J U R I S D IC T I O N & V E N U E

             1. This Court has original jurisdiction, under 28 U.S.C. § 1331, of

        Mr. Diaz’ claim for violation of the FLSA, because it arises under the laws

        of the United States.

             2. This Court is a proper venue for this lawsuit, under

        28 U.S.C. § 1391(b)(1) and (2), because the parties reside in the Southern

        District of Indiana, and a substantial part of the events or omissions

        giving rise to the claim occurred in the Southern District of Indiana.
Case 1:21-cv-02186-JPH-MPB Document 1 Filed 08/04/21 Page 3 of 5 PageID #: 3




   3.   PARTIES

        3.1. Plaintiff

             3. Plaintiff Jonathan Diaz resides in Montgomery County, Indiana.

        3.2. Defendants

             4. Defendant Mi Rancho Bravo, LLC was, at all relevant times,

        an Indiana limited liability company (Business ID No. 2013052800147)

        with its principal place of business being Boone County, Indiana.

   4.   STATEMENT OF FACTS

             5. Mr. Diaz was hired as a waiter by Mi Rancho Bravo in or

        about June 2018.

             6. Mr. Diaz worked solely for tips for the entirety of his

        employment at Mi Rancho Bravo.

             7. According to Mr. Diaz’ written schedules from May 27, 2020

        through March 6, 2021 he was scheduled to work 1,498 hours.

             8. However, Mr. Diaz was required to work during his scheduled

        breaks between morning and afternoon shifts, meaning that on any given

        day he was required to work an extra one to two hours.

             9. Based on the schedules and Mr. Diaz’ work during scheduled

        breaks, it is estimated that Mr. Diaz worked 60-65 hours per week.

             10. Based on the schedules and Mr. Diaz’ work during scheduled

        breaks, it is estimated that Mr. Diaz worked between 8,400 and 9,100

        hours for Mi Rancho Bravo.
Case 1:21-cv-02186-JPH-MPB Document 1 Filed 08/04/21 Page 4 of 5 PageID #: 4




             11. Based on the schedules and Mr. Diaz’ work during scheduled

        breaks, it is estimated that Mr. Diaz is owed $11,928 in regular wages.

             12. Based on the schedules and Mr. Diaz’ work during scheduled

        breaks, it is estimated that Mr. Diaz is owed between $16,128 and $20,160

        in overtime wages.

             13. Because Mi Rancho Bravo never once paid Mr. Diaz his wages,

        he is entitled to liquidated damages in the amount of his regular and

        overtime wages, or $28,056 to $32,088.

   5.   STATEMENT OF CLAIMS

        5.1. Failure to pay minimum wage in violation of the
             Fair Labor Standards Act, 29 U.S.C. § 201, et seq.

             14. Mi Rancho Bravo employed Mr. Diaz from in or about June

        2018 through in or about April 2021;

             15. Mr. Diaz’s work was engaged in commerce;

             16. Mi Rancho Bravo’s business employed at least two persons,

        was engaged in commerce, and had annual gross sales of at least

        $500,000; and

             17. Mi Rancho Bravo failed to pay Mr. Diaz minimum wages as

        required by law.
Case 1:21-cv-02186-JPH-MPB Document 1 Filed 08/04/21 Page 5 of 5 PageID #: 5




        5.2. Failure to pay overtime in violation of the Fair
             Labor Standards Act, 29 U.S.C. § 201, et seq.

              18. Mi Rancho Bravo employed Mr. Diaz from in or about June

        2018 through in or about April 2021;

              19. Mr. Diaz’s work was engaged in commerce;

              20. Mi Rancho Bravo’s business employed at least two persons,

        was engaged in commerce, and had annual gross sales of at least

        $500,000; and

              21. Mi Rancho Bravo failed to pay Mr. Diaz overtime pay as

        required by law.

   6.   P R A Y E R F O R R E L IE F

              Mr. Diaz respectfully requests that judgment be entered in his favor,

        and against Mi Rancho Bravo for its violations of the Fair Labor

        Standards Act, 29 U.S.C . § 201 et seq. Mr. Diaz requests all available

        relief on his claim, including the following:

              a.    Back pay in the minimum amount of $28,056 to $32,088;

              b.    Liquidated damages in the minimum amount of $28,056 to

                    $32,088;

              c.    Attorney fees and costs; and

              d.    Prejudgment and postjudgment interest.

   7.   JURY DEMAND

              As required by Fed. R. Civ. P. 38(b), Mr. Diaz respectfully

        requests a trial by jury on all issues so triable.
